Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group III (claims 13 – 24) in the reply filed on 09/10/2022 is acknowledged and the restriction is made final. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 21 and 22 appearing after the first set of claims 21 and 22 have been renumbered 25 and 26 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1. 

Regarding claim 13, Yamada teaches a cell assembly group (battery pack (1))[fig. 1], comprising:
each cell assembly including an electrochemical cell (cell (10))[fig. 1][0006] and an outer wrap surrounding the electrochemical cell (wrapping cell in laminates (6)(7))[0012][fig. 2A];
wherein each outer wrap of each cell assembly of the plurality of cell assemblies includes a body having an inner surface that engages a rearward wall of the electrochemical cell of the cell assembly (portion where battery cell element (29) is positioned on laminate (26))[fig. 10], a first portion having a flame barrier that engages a forward wall of the electrochemical cell of the cell assembly (resin layer (7b) of laminate (27) is made of PET)[0010][fig. 10], and a second portion that engages an outer surface of the first portion (portions of (26) having adhesive (26d) are folded onto laminate (27))[fig. 11][fig. 12].
Yamada does not teach a plurality of cell assemblies, a foam sheet positioned adjacent one side of one cell assembly of the plurality of cell assemblies; a plurality of heat plates, each heat plate being positioned between two cell assemblies of the plurality of cell assemblies; and at least one spacer positioned between one heat plate of the plurality of heat plates and one cell assembly of the plurality of cell assemblies.
Eberleh teaches a plurality of cell assemblies (battery module (1) consisting of battery cells (11))[0001][fig. 9], a foam sheet positioned adjacent one side of one cell assembly of the plurality of cell assemblies (foam sheets (70))[0127][fig. 11]; a plurality of heat plates (cooling wings (64))[fig. 6B], each heat plate being positioned between two cell assemblies of the plurality of cell assemblies [fig. 6A]; and at least one spacer (protective element (66))[fig. 11] positioned between one heat plate of the plurality of heat plates and one cell assembly of the plurality of cell assemblies [0121][fig. 11]. Further, Eberleh teaches a battery module stacked in this configuration provides cooling as well as fire protection. 
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the stacked configuration of Eberleh with the battery of Yamada to achieve a battery module with sufficient cooling and fire protection. 


Regarding claim 14, combined Yamada teaches the cell assembly group of claim 13. 
Further, Eberleh teaches wherein at least one of the plurality of heat plates are formed from aluminum (aluminum)[0077][0078].

Regarding claim 15, combined Yamada teaches the cell assembly group of claim 13. 
Further, Eberleh teaches wherein each of the plurality of heat plates (wings (64))[fig. 6B] extends around at least three sides of the electrochemical cell (connects to side parts (22) of tier element (20) which surrounds the cells (11))[fig. 6B][0061] .

Regarding claim 19, combined Yamada the cell assembly group of claim 13. 
Further, Eberleh teaches wherein another side of the one cell assembly is positioned adjacent one side of a first heat plate, another side of the first heat plate is positioned adjacent one side of a first spacer, another side of the first spacer is positioned adjacent one side of a second cell assembly of the plurality of cell assemblies, another side of the second cell assembly is positioned adjacent one side of a second heat plate, another side of the second heat plate is positioned adjacent one side of a third cell assembly, another side of the third cell assembly is positioned adjacent one side of a third heat plate, and another side of the third heat plate is positioned adjacent one side of a second spacer (cells (11), wings (64), and protective elements (66) formed in a stack)[fig. 10][fig. 11].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1 as applied to claim 13 above and further in view of Okada, US20090142628A1. 

Regarding claim 16, combined Yamada the cell assembly group of claim 13. 
Combined Yamada does not teach wherein each of the plurality of heat plates is thermally coupled to a housing containing the cell assembly group.
Okada teaches a plurality of battery cells in a stack having cooling plates disposed between wherein the cooling plates (cooling spacers (15))[0029] are thermally connected to a housing (8) of the battery module [0009]. Further, the configuration of having cooling plates disposed between cells being thermally coupled to a housing is common in the art.
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the teachings of Okada with the cell assembly of Yamada as an obvious design choice. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1 as applied to claim 13 above and further in view of Yasui, JP2014049427A (see attached PDF).

Regarding claim 17, combined Yamada the cell assembly group of claim 13. 
Combined Yamada does not teach further comprising a polymeric resin at least partially encapsulating the plurality of electrochemical cells and the plurality of heat plates.
Yasui teaches a battery module (1) comprising a plurality of stacked battery cells (3) wherein the cell are partially encapsulated with a resin (5)[0030][fig. 5][fig. 7]. Further, Yasui teaches partially encapsulating the cells in resin (5) reduces the occurrence of short circuiting between the cells [0032].
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the partially encapsulating resin of Yasui into the cell assembly of combined Yamada to reduce the occurrence of short circuit. 

Regarding claim 18, combined Yamada the cell assembly group of claim 17. 
Further, Yasui teaches a battery module (1) comprising a plurality of stacked battery cells (3) wherein the cell are partially encapsulated with a resin (5)[0030][fig. 5][fig. 7]. Further, Yasui teaches during an off-gassing of cells (3) the resin covering is broken [0037]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1 as applied to claim 13 above and further in view of Ahn, US20150171383A1. 

Regarding claim 20, combined Yamada the cell assembly group of claim 13. 
Combined Yamada does not teach wherein the second portion of each outer wrap includes a tape strip that engages the outer surface of the first portion to secure the second portion to the first portion.
Ahn teaches a wrapped battery cell (10)[0018][fig. 1] wherein the wrapping of the cell is secured using tape (100)[fig. 5][fig. 1][0074]. Further, Ahn teaches that securing the battery cell with tape increases battery stability.
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the tape of Ahn with the battery wrap of combined Yamada to further improve battery stability. 

Regarding claim 22, combined Yamada the cell assembly group of claim 20. 
Further, Ahn teaches wherein each tape strip is positioned adjacent a first side edge of its corresponding outer wrap (tape (100) covers edges of wrapping portions folded over the battery (10))[fig. 3] and 
Further, Yamada teaches each flame barrier is positioned adjacent a second opposite side edge of the corresponding outer wrap (resin layer (7b) of laminate (27) is made of PET and formed throughout the wrap (27))[0010][fig. 10]

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1, Eberleh, US20160359206A1, and Ahn, US20150171383A1 as applied to claim 20 above and further in view of Bao, US20170263983A1.

Regarding claim 21, combined Yamada the cell assembly group of claim 20. 
Combined Yamada does not teach wherein each tape strip is formed from an acrylic based material.
	Bao teaches a battery cell (1) wherein the cell is wrapped (covered by covering layer (32))[fig. 4] and the cell us sealed using an acrylic based tape [0003][0038]. Further, Bao teaches acrylic to be chosen from a list of options including rubber based which appears in Ahn. Then it would have been obvious to use acrylic as a simple substitution of art recognized equivalent materials. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1 as applied to claim 13 above and further in view of Yi, US20200020898A1

Regarding claim 23, combined Yamada the cell assembly group of claim 13.
Yamada teaches wherein the flame barrier of each outer wrap is formed from polyethylene terephthalate sheet (PET resin layer (6b)(7b))[0010].
Yamada does not teach wherein the flame barrier is formed from ceramic coated polyethylene terephthalate sheet having a thickness of at least 0.006 inches.
Yi teaches a battery (100) wherein the wrap of the battery (exterior members (150)(151))[fig. 1][fig. 2] are made of polyethylene terephthalate sheets (151a) having a ceramic coating (151b)[0072][fig. 2]. Further, Yi teaches the ceramic coating to prevent moisture penetration while maintaining flexibility [0046] wherein the thickness of the member is 50 – 200 μm [0073].
Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the ceramic coating and thickness of Yi with the wrap of Yamada to improve resistance to moisture while maintain wrap flexibility. 

Regarding claim 24, combined Yamada teaches a cell module assembly, wherein Eberleh teaches comprising a plurality of cell assembly groups (battery module (1))[fig. 9] according to claim 13.

Regarding claim 25, combined Yamada the cell assembly group of claim 13.
Further, Yamada teaches wherein the electrochemical cell of each cell assembly is a lithium ion cell (lithium ion battery)[0003] 
Combined Yamada does not teach having at least a 45 amp/hour rating however changing the capacity of the battery for different applications is known in the art and would have been obvious to a person of ordinary skill as an obvious design choice. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US20090098417A1 and Eberleh, US20160359206A1 as applied to claim 13 above and further in view of Seino, US20100216016A1.

Regarding claim 26, combined Yamada the cell assembly group of claim 13. 
Combined Yamada does not teach wherein each outer wrap includes a body formed from aramid fiber material having a thickness of at least 0.007 inches.
Seino teaches wherein each outer wrap (laminate film (41) for sealing a battery)[fig. 1][0005] includes a body formed (resin film (41c))[fig. 18][0074][0076] from aramid fiber material (aramid fibers)[0087] having a thickness of at least 0.007 inches [0088][0093]. Further, Seino teaches that the resin film is used for bonding the laminate to the battery. 
Then, it would have been obvious to use the battery wrap comprising resin film in the containing aramid fibers of Seino with the resin film in the battery wrap of Yamada as an obvious design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/    Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/Examiner, Art Unit 1724